Citation Nr: 0938570	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-19 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

1.  Eligibility for VA educational assistance under Chapter 
1606, Title 10 United States Code.

2.  Entitlement to waiver of recovery of overpayment 
calculated in the amount of $2,081.62.


(The issues of service connection for hypertension, 
headaches, sleep apnea, and a bilateral knee disorder will be 
addressed in a separate Board decision.)



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1986 to 
November 1986 and from August 2, 2005 to August 16, 2005.  He 
had additional periods of Reserve service in the Army 
National Guard beginning in November 1985 and ending in 
February 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 denial of eligibility 
for education benefits (eligibility for VA educational 
assistance under Chapter 1606, Title 10 United States Code) 
issued by the RO in Atlanta, Georgia.  In June 2008 the 
appellant expressed disagreement with the denial of 
eligibility for education benefits.  In June 2009, the 
appellant testified before the undersigned acting Veterans 
Law Judge (VLJ) at a Board personal hearing at the RO in 
Montgomery, Alabama (Travel Board hearing).

A July 2008 letter advised the appellant that because of 
eligibility termination of educational benefits a debt had 
been created (in the amount of $4,364.81) that had to be 
repaid.  In June 2008, the appellant submitted a letter that 
expressed disagreement with the overpayment, and expressed a 
desire to appeal that determination.  A September 2008 
decision of the Committee on Waivers and Compromises denied 
waiver of the appellant's indebtedness in the amount of 
$2,081.62, indicating that this debt was created as a result 
of the appellant's receipt of VA educational assistance to 
which he apparently was not entitled.  Although the appellant 
had already disagreed with the initial decision regarding 
overpayment, in January 2009 he also submitted a letter that 
again expressed disagreement with the overpayment decision, 
and which met the requirements for a notice of disagreement 
with the September 2008 overpayment decision.  A statement of 
the case (SOC) has not been issued on the question of waiver 
of overpayment.  For this reason, the overpayment issue is 
remanded to the RO in Atlanta, Georgia, for issuance of a 
SOC.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The claims file reflects that a remand of these issues on 
appeal is warranted.  Regarding the issue of Eligibility for 
VA educational assistance under Chapter 1606, Title 10 United 
States Code, in correspondence to the appellant dated July 
17, 2008, the RO concluded "the Department of Defense (DOD) 
has reported you are not eligible for educational assistance 
under Chapter 1606 because you received an honorable 
discharge for unsatisfactory participation on September 11, 
1992."  There is reference to a DOD "screen," but such 
evidence is not in the claims file.  Documentation supporting 
this conclusion is not associated with the claims file.   The 
Board is aware that an Army National Guard Current Annual 
Statement record prepared in March 2000 indicates a change in 
status in the appellant's service in September 1992; however, 
there is no documentation in the record plainly explaining 
any such irregularity.

To that end, the Board is aware that the appellant has 
submitted multiple lay statements and documents pertaining to 
his service and resultant medical discharge in 2005; however, 
the basis indicated for ineligibility to education benefits 
pertains to service status in 1992 rather than to events in 
2005.  Any records that the appellant has in his possession 
relating to his service in 1992 would be useful in 
adjudication of this issue, and should be submitted.

The appellant has also expressed timely disagreement with a 
September 2008 decision denying waiver of the appellant's 
indebtedness in the amount of $2,081.62 created as a result 
of the appellant's receipt of VA educational assistance to 
which he apparently was not entitled.  To date, however, no 
Statement of the Case has been issued concerning the 
overpayment issue.  The RO in Atlanta, Georgia, should issue 
a Statement of the Case addressing this waiver of overpayment 
issue.  As indicated in Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999), this matter must be addressed on remand.  See 
also 38 C.F.R. § 19.26 (2009).

Accordingly, these issues are REMANDED for the following 
action:

The Board alerts the AMC that the 
appellant has various issues on appeal 
which must be adjudicated by various 
regional offices.  The current issues, 
eligibility for VA educational assistance 
and waiver of overpayment, are to be 
readjudicated by the RO in Atlanta, 
Georgia, as described herein below.  
Before the claims file is returned to the 
Board for any further appellate review, 
the AMC should be sure that the claims 
file has also been sent to the RO in 
Montgomery, Alabama, for readjudication 
of the appellant's claims for service 
connection.

1.  The RO/AMC should take appropriate 
steps to obtain copies of all service 
personnel records from all appropriate 
entities concerning the appellant's 
Reserve service and discharge in and 
around September 1992.  Specifically, the 
RO should obtain and associate with the 
claims file any and all records used to 
support the finding that "the Department 
of Defense (DOD) has reported you are not 
eligible for educational assistance under 
Chapter 1606 because you received an 
honorable discharge for unsatisfactory 
participation on September 11, 1992."  
If the determinations remain unfavorable 
to the appellant, he and his 
representative should be furnished with a 
SSOC, and should be given an opportunity 
to respond.

2.  The RO/AMC should issue a Statement 
of the Case concerning the issue of 
entitlement to waiver of recovery of 
overpayment.  The appellant should, of 
course, be advised of the time period 
within which to perfect his appeal.  38 
C.F.R. § 20.302(b) (2009).  

Then, if indicated, these issues should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

